Walker, J.
The children and heirs of Maria L. Hill, at the death of their mother in 1847, she dying intestate, took an absolute estate in her share of the community property belonging to her and her husband W. W. Hill, subject only to the individual debts of their mother and the community debts of their parents.
W. W. Hill, the father, survived his wife about fifteen years, during which time the community property remained in his hands. Ho administration was ever had upon the estate of Maria L. Hill, nor does it appear that she left individual debts át her death, nor that there were any community debts against the community estate; and if there had been, after the lapse of fifteen years the law would presume them to have been paid. The administrator or executor of W. W. Hill had no right to invoice the children’s share of community property, as part of the estate of W. W. Hill; nor could an order of the probate court confer any right to sell it. The purchaser at such a sale would take no title.
• It was error in the court below to exclude the record evidence of the former action of the District Court, in setting aside the property in controversy to the appellants. Though Parker, the appellee, was not a party to that suit, he derives his title to *652the cattle in controversy through the administrator of W. W. Hill, and is therefore a privy in estate. The record was important and competent evidence.
The judgment of the District Court is reversed, and the cause remanded.
Reversed and remanded.